Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 8, 2020                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

  161250 (36)                                                                                              David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  In re BYRD                                                                                             Stephen J. Markman
                                                                                                              Brian K. Zahra
  ____________________________________                               SC: 161250                         Richard H. Bernstein
                                                                     COA: 351102                        Elizabeth T. Clement
  GERALD ANTHONY-DECELL BYRD                                                                            Megan K. Cavanagh,
                                                                                                                         Justices
           Plaintiff-Appellant,

  v

  WAYNE CIRCUIT COURT JUDGE, and
  WAYNE COUNTY CLERK,
             Defendants-Appellees.
  ___________________________________________/


         On order of the Chief Justice, Appellant’s motion for reconsideration of the May
  11, 2020 order is denied because it does not appear that the order was entered erroneously.
  Within 21 days of the date of this order, Appellant shall pay the initial partial filing fee of
  $43.00, submit a copy of the May 11, 2020 order, and refile a copy of the pleadings as
  ordered. Failure to comply with this order shall result in the dismissal of this application.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 8, 2020
          izm
                                                                                Clerk